IN THE SUPREME COURT OF THE STATE OF NEVADA


                STATE OF NEVADA, DEPARTMENT                              No. 84763
                OF CORRECTIONS,
                Petitioner,
                vs.
                THE FIRST JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CARSON CITY; AND THE
                HONORABLE JAMES TODD RUSSELL,
                DISTRICT JUDGE,
                Respondents,
                and
                JESSE HAINES,
                Real Party in Interest.

                                       ORDER DENYING PETITION

                            This is an original petition for writ of mandamus asking this
                court to compel the district court to vacate its order granting judicial review
                and remanding and instead affirm the agency decision in an employee claim
                for overtime compensation.
                            Having considered the petition, the answer, and supporting
                documents, we conclude that the Nevada Department of Corrections
                (NDOC) has not sufficiently demonstrated that this case warrants
                extraordinary writ intervention. See Nev. Const. art. 6, § 4; D.R. Horton,
                Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 .P.3d 731, 736-
                37 (2007) (affirming that writ relief is an extraordinary remedy within this
                court's sole discretion); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                224, 228, 88 P.3d 840, 841, 844 (2004) (finding that petitioner bears burden
                to show that extraordinary relief is warranted).


SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                                     3u5s-
                                  First, NDOC argues that writ review is warranted since the
                    district court erred by failing to defer to the Employee Management

                    Committee's (the committee) interpretation of NRS 281.100. While a court
                    owes deference to an agency's intertwined findings of fact and conclusions
                    of law, a reviewing court remains free to decide pure legal questions without
                    deference to the agency. Beavers v. State, Dep't of Motor Vehicles & Pub.
                    Safety, 109 Nev. 435, 438, 851 P.2d 432, 434 (1993). Here, the district court
                    found that NRS 281.100 cannot limit the definition of compensable overtime
                    work as a matter of law and remanded this case to the committee to correct
                    legal error by applying the facts of the case to the relevant statutes.

                    Therefore, this court declines to compel the district court to vacate its order
                    and deny Haines' petition for judicial review absent any claim that the order
                    was "manifestly unreasonable." Walker v. Second Judicial Dist. Court, 136
                    Nev. 678, 680, 476 P.3d 1194, 1196 (2020) (finding that, where a lower
                    court's order is based on its discretion, mandamus relief is only available
                    where the court's judgment is manifestly unreasonable).
                                Next, as NDOC concedes, an eventual appeal is available in this
                    case following the committee's decision on remand. The right of eventual
                    appeal generally precludes writ review. See Pan, 120 Nev. at 224, 88 P.3d
                    at 841.   Deferring appellate review to the conclusion of the matter is
                    appropriate here, since the committee never determined whether the pre-
                    and post-shift activities at issue qualified as compensable work under NRS
                    284.180 beyond its exclusive reliance on NRS 281.100, and ruling on the
                    legal question in the abstract would deprive this court of the benefit of
                    reviewing a fully developed agency record. See Walker, 136 Nev. at 681, 476
                    P.3d at 1197; Valley Bank of Nev. v. Ginsburg, 110 Nev. 4.40, 444, 874 P.2d




SUPREME COURT
       OF
    NEVADA
                                                          2
g,(3iI947A .6VSFP
                   729, 733 (1994) (describing the goal of promoting judicial economy as
                   "avoiding the specter of piecemeal appellate review").
                               Finally, while the question of whether NRS 281.1.00 governs
                   Nevada's definition of compensable overtime work is a matter of first
                   impression of statewide importance, this court declines to grant writ relief
                   because, in this instance, the importance of the issue favors further
                   admi.n.istrative review. Here, the committee failed to make a conclusion of
                   law that was necessary to resolve the dispute, and the dec.is.ion was
                   remanded for the committee on that basis. This court will not disturb the
                   committee's review, especially given NDOC's argument that these issues
                   are properly decided by the committee to "promote uniformity across the
                   State personnel system." See Walker, 136 Nev. at 684, 476 P.3d at 1199
                   (finding that hindering fact-finding through writ review would
                   CCunnecessarily limitH the records for this court's appellate revi.ew,"

                   particularly where administration of these issues fall within a streamlined
                   and centralized body). Furthermore, since there are no precedential cases
                   interpreting NRS 281.100's limits on the state's definition of compensable
                   overtime work, no split interpretation between district courts, and no other
                   cases awaiting resolution of this issue, we are not compelled to intervene
                   prior to further review by the committee. Cf. In re Bendectin Prods. Liab.
                   Litig., 749 F.2d 300, 307 (6th Cir. 1984) (finding an issue of first impression
                   sufficiently important for the purpose of granting writ review due to the
                   sheer magnitude" of the number of litigants awaiting a decision).
                               In sum, while this petition for writ of mandamus presents a
                   novel legal question of first impression with statewide importance, writ
                   review is not appropriate considering the availability of appeal following the
                   committee's decision on remand, lack of prior precedent on the relevant

SUPREME COURT
        OF
     NEVADA


(0) 1447A                    legal issues, and principles of judicial economy favoring a decision by the
                committee prior to further judicial review.' Therefore, we

                            ORDER the petition DENIED.2




                cc:   Hon. James Todd Russell, District Judge
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Thierman Buck LLP
                      Carson City Clerk




                      10n November 18, 2022, real party in interest filed a notice of
                settlement and motion to stay the writ proceedings. In light of our
                conclusion that this court's intervention is not warranted and because
                staying this matter pending settlement will cause it to linger indefinitely
                on this court's docket, the motion for stay is denied.

                      2The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
      OF
   N EVADA
                                                     4
  1047A